Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-01410-DDD-KLM

   SHAUN ALLEN CLARK,

          Plaintiff,

   v.

   JEFF SHRADER,
   JEFFERSON COUNTY SHERIFF’S DEPT.,
   JEFFERSON COUNTY COMBINED COURTS, and
   WESTMINSTER MUNICIPAL COURT,

        Defendants.
   ______________________________________________________________________

           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
   ______________________________________________________________________
   ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on the Motion to Dismiss Prisoner Complaint

   [ECF No. 1] [#17]1 filed by Defendants Jeff Shrader (“Shrader”) and Jefferson County

   Sheriff’s Department (“JCSD”). Plaintiff, who proceeds as a pro se litigant,2 filed two

   Responses [#35, #42] in opposition to the Motion [#17], Defendants Shrader and JCSD

   filed two Replies [#39, #45], and Plaintiff filed a Surreply [#46]. The Motion [#17] has been



          1
            “[#17]” is an example of the convention the Court uses to identify the docket number
   assigned to a specific paper by the Court’s case management and electronic case filing system
   (CM/ECF). This convention is used throughout this Recommendation.
          2
             The Court must construe liberally the filings of a pro se litigant. See Haines v. Kerner, 404
   U.S. 519, 520-21 (1972). In doing so, the Court should not be the pro se litigant’s advocate, nor
   should the Court “supply additional factual allegations to round out a plaintiff’s complaint or
   construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1175 (10th
   Cir. 1997) (citing Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)). In addition, a pro se
   litigant must follow the same procedural rules that govern other litigants. Nielsen v. Price, 17 F.3d
   1276, 1277 (10th Cir. 1994).

                                                    -1-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 2 of 13




   referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1) and D.C.COLO.LCivR 72.1.

   See [#36]. The Court has reviewed the briefs, the entire case file, and the applicable law,

   and is sufficiently advised in the premises.3 For the reasons set forth below, the Court

   respectfully RECOMMENDS that the Motion [#17] be GRANTED.

                                           I. Background4

          Plaintiff is a pretrial detainee who has been housed at the Jefferson County

   Detention Facility (“JCDF” or the “Jail”) at all times relevant to this lawsuit. Compl. [#1] at

   4. He states that, during the COVID-19 pandemic, Defendants Shrader, JCSD, and

   Jefferson County Combined Courts have chosen more than half of the jail’s population to

   release early, to lower their bonds drastically, or to give personal recognizance bonds, in

   an attempt to decrease the number of people at the jail. Id. He states that has seen

   people with gun charges on parole get personal recognizance bonds, strangulation charges

   dropped to misdemeanors and the person released, and “every other charge you can think

   of” get released as well. Id. He states that many early releases and charges have been

   dropped to a summons to court. Id.

          Plaintiff states that he has two open lawsuits, one against a prosecuting attorney for

   allegedly dropping misdemeanor charges and raising felony charges against him to

   keep him held ninety days past his Speedy Trial date, and the other a double jeopardy



          3
            The Court notes that Defendants Westminster Municipal Court and Jefferson County
   Combined Courts have only recently been served. See [#60]. Thus, any claims asserted against
   those Defendants are not at issue in the present Recommendation.
          4
            All well-pled facts from the Complaint [#1] are accepted as true and viewed in the light
   most favorable to Plaintiff, as the non-movant. Barnes v. Harris, 783 F.3d 1185, 1191-92 (10th Cir.
   2015).

                                                  -2-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 3 of 13




   case involving alleged illegal sentencing against Defendant Shrader. Id. Plaintiff states

   that, because of these lawsuits, he has been discriminated against by not being released.

   Id. He states that “[t]o choose any one person over another that doesn’t face a capital

   crime to release during this time is blatant discrimination.” Id.

          Plaintiff states that he is now stuck in quarantine and that everyone at the jail is

   either showing symptoms of COVID-19 or has already tested positive for the virus. Id. He

   states that he is over forty years old and a life-long asthmatic, and therefore he fears for

   his life. Id. His quarantine space includes the entirety of Module 5d, comprised of

   approximately 40-50 men. Id. at 5. He further states that they “are currently being held on

   the 7th floor in complete isolation from one another 23 hours[s] a day lockdown and only

   see medical once in the morning and once at night.” Id. Before everyone became sick,

   Plaintiff and other inmates asked for appropriate personal protective equipment and social

   distancing guidelines, “as well as some sort of protocol pertaining to movement of

   inmates/deputies and especially new inmates brought in from the street.” Id. Plaintiff

   specifically points to a man named Mr. Montoya who was brought in and placed in general

   population in Plaintiff’s Module 5d even though he was obviously very sick. Id. at 5-6.

          As a result of these allegations, Plaintiff explicitly asserts one claim for

   discrimination. Id. at 4. Defendants also construe the Complaint [#1] as asserting a claim

   for deliberate indifference to health and safety. Motion [#17] at 2; see also Response [#42]

   at 3 (discussing deliberate indifference). Plaintiff seeks $50 million dollars and “a public

   apology made to myself and all the people who are suffering the COVID-19 pandemic by

   being held at Jefferson County Jail” by Defendants. Compl. [#1] at 8. In the present

   Motion [#17], Defendants Shrader and JCSD seek dismissal of all aspects of Plaintiff’s

                                                -3-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 4 of 13




   claim(s).

                                     II. Standard of Review

          The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test “the

   sufficiency of the allegations within the four corners of the complaint after taking those

   allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994); Fed. R. Civ.

   P. 12(b)(6) (stating that a complaint may be dismissed for “failure to state a claim upon

   which relief can be granted”). “The court’s function on a Rule 12(b)(6) motion is not to

   weigh potential evidence that the parties might present at trial, but to assess whether the

   plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be

   granted.” Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir.

   1999) (citation omitted). To withstand a motion to dismiss pursuant to Rule 12(b)(6), “a

   complaint must contain enough allegations of fact ‘to state a claim to relief that is plausible

   on its face.’” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Bell

   Atlantic Co. v. Twombly, 550 U.S. 544, 570 (2007)); see also Shero v. City of Grove, Okla.,

   510 F.3d 1196, 1200 (10th Cir. 2007) (“The complaint must plead sufficient facts, taken as

   true, to provide ‘plausible grounds’ that discovery will reveal evidence to support the

   plaintiff’s allegations.” (quoting Twombly, 550 U.S. at 570)). “A claim has facial plausibility

   when the plaintiff pleads factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009). “A pleading that offers labels and conclusions or a formulaic

   recitation of the elements of a cause of action will not do. Nor does a complaint suffice if

   it tenders naked assertion[s] devoid of further factual enhancement.” Id. (brackets in

   original; internal quotation marks omitted).

                                                  -4-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 5 of 13




          To survive a motion to dismiss pursuant to Rule 12(b)(6), the factual allegations in

   the complaint “must be enough to raise a right to relief above the speculative level.” Christy

   Sports, LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009). “[W]here the

   well-pleaded facts do not permit the court to infer more than the mere possibility of

   misconduct,” a factual allegation has been stated, “but it has not show[n][ ] that the pleader

   is entitled to relief,” as required by Fed. R. Civ. P. 8(a). Iqbal, 552 U.S. at 679 (second

   brackets added; citation and internal quotation marks omitted).

                                           III. Analysis

   A.     Equitable/Injunctive Relief

          Plaintiff asks for “a public apology made to myself and all the people who are

   suffering the COVID-19 pandemic by being held at Jefferson County Jail” by Defendants.

   Compl. [#1] at 8. The Court therefore first addresses the issue of the appropriateness of

   requiring an apology as equitable/injunctive relief in a section 1983 case.

          In Dahn v. Adoption Alliance, 164 F. Supp. 3d 1294, 1318 (D. Colo. 2016), rev’d on

   other grounds by Dahn v. Amedei, 867 F.3d 1178 (10th Cir. 2017), the Court examined a

   similar issue, where the plaintiff had stated “that he seeks only an equitable, injunctive

   remedy in the form of an apology.” The Court noted that “there appears to be a split in

   authority as to whether a federal district court may award equitable relief in the form of an

   apology.” Dahn, 164 F. Supp. 3d at 1318 (citing Villescas v. Abraham, 285 F. Supp. 2d

   1248, 1256 (D. Colo. 2003) (stating that an apology was a permissible equitable remedy);

   Wells v. Lobb & Co., Inc., Nos. Civ.A. 97-WM-1011, Civ.A. 97-WM-1317, Civ.A. 98-WM-

   279, 1999 WL 1268331 (D. Colo. Dec. 1, 1999) (ordering defendants to deliver letter of

   apology to plaintiff); Kitchen v. Essex Cnty. Corr. Facility, No. 12-2199 (JLL), 2012 WL

                                                -5-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 6 of 13




   1994505, at *4 (D.N.J. May 31, 2012) (holding that an apology is not cognizable remedy

   “either within the meaning of a § 1983 action or as a general legal remedy”); Norris v.

   Poole, No. 8:10-750-JFA-BHH, 2010 WL 1903970, at *3 (D.S.C. Apr. 19, 2010) (stating that

   an apology is only available “in extraordinary circumstances”); Burkes v. Tranquilli, No. 08-

   474, 2008 WL 2682606, at *4 (W.D. Pa. July 2, 2008) (stating that an apology is not an

   appropriate remedy); Woodruff v. Ohman, 29 F. App’x 337, 346 (6th Cir. 2002) (holding that

   “the district court exceeded its equitable power when it ordered [defendant] to apologize”);

   McKee v. Turner, 491 F.2d 1106, 1107 (9th Cir. 1974) (noting that the court was “not

   commissioned to run around getting apologies”); Rumbles v. Hill, 182 F.3d 1064, 1066-67

   (9th Cir. 1999), overruled on other grounds by Booth v. Churner, 532 U.S. 731 (2001)

   (stating that the district court correctly “held that it had no power to...compel a party to

   apologize.”)).

          Despite this split, the Dahn court ultimately held that it could not order one party to

   apologize to another in a § 1983 action:

          The Court finds more persuasive those cases finding that a court ordered
          apology is generally an inappropriate remedy. The Court is not aware of any
          authority finding it appropriate to enjoin a party to submit an apology in
          connection with a plaintiff’s § 1983 claim, yet the Court is cognizant of the
          constitutional implications attendant to enjoining a party to make statements
          that may run contrary to his or her beliefs. And the fact that Plaintiff seeks
          an apology from these Defendants in their official capacities . . . reinforces
          the Court’s belief that this remedy should be available, if at all, only in
          extraordinary circumstances. The Court finds that this remedy would be
          inappropriate in this case, and that this Court is without power to order such
          remedy in the first instance.

   Dahn, 164 F. Supp. 3d at 1318.

          For essentially the reasons stated in Dahn, the Court agrees that enjoining one party



                                                -6-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 7 of 13




   to issue an apology to another party in a § 1983 action is inappropriate.5 This is especially

   true given that the Courts of Appeals which have considered this issue have reached the

   same conclusion. See Woodruff, 29 F. App’x at 346 (Sixth Circuit); Rumbles v. Hill, 182

   F.3d at 1066-67 (Ninth Circuit).

           Accordingly, the Court recommends that Plaintiff’s request for equitable/injunctive

   relief in the form of an apology be dismissed with prejudice. See Reynoldson v.

   Shillinger, 907 F.2d 124, 127 (10th Cir. 1990) (stating that prejudice should attach to a

   dismissal when the plaintiff has not made allegations “which, upon further investigation and

   development, could raise substantial issues”).6

   B.      Defendant JCSD

           Defendants Shrader and JCSD argue that Defendant JCSD “is not a suable entity

   under § 1983 because it ‘does not exist as a separate legal entity,’ independent of

   Jefferson County itself.” Motion [#17] at 4. For the following reasons, the Court agrees.


           5
             The Court notes, however, that it is aware of no reason why an apology maynot be
   included as part of a voluntary settlement agreement between parties to a § 1983 action.
           6
             The Court notes that Plaintiff does not explicitly ask for injunctive relief in the form of his
   release from the Jail, although this could perhaps be implied from his various statements in the
   Complaint [#1]. The District Judge briefly addressed this issue early in the case. See Order [#11]
   (“To the extent, then, that Mr. Clark’s complaint seeks his immediate release, the Court is unable
   to grant that request. To the extent Mr. Clark wishes to seek any other form of preliminary
   injunctive relief, he must file an appropriate motion pursuant to Federal Rule of Civil Procedure
   65.”). In addition, the Court notes that “habeas corpus is the exclusive remedy for a state prisoner
   who challenges the fact or duration of his confinement and seeks immediate or speedier release.”
   Heck v. Humphrey, 512 U.S. 477, 481 (1994) (citing Prieser v. Rodriguez, 411 U.S. 475, 488-490
   (1973)). “[R]elease from custody is not an available remedy in a § 1983 action.” Brown v.
   Sedgwick Cnty. Sheriff’s Office, 513 F. App’x 706, 707 (10th Cir. 2013); see also Graham v. Waters,
   805 F. App’x 572 (10th Cir. 2020) (stating that an inmate’s “request for an injunction ordering his
   immediate release from custody is not a cognizable request for relief in this § 1983 claim”).
   Regardless, it appears that Plaintiff is no longer held at JCDF and is now at the Denver Reception
   & Diagnostic Center, thereby making any request for release moot as to Defendants Shrader and
   JCSD. See [#64, #65, #67, #69].

                                                     -7-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 8 of 13




           “Under Colorado law municipalities and counties, not their various subsidiary

   departments, exist as ‘bodies corporate and politic’ empowered to ‘sue and be sued.’”

   Stump v. Gates, 777 F. Supp. 808, 816 (D. Colo. 1991), aff’d, 986 F.2d 1429 (10th Cir.

   1993) (citing Colo. Rev. Stat. §§ 31–15–101(1)(a) and 30–11–101(1)(a)). “[T]he Jefferson

   County Sheriffs Department . . . [is] not [a] separate entit[y] from Jefferson County, and,

   therefore [is] not [a] ‘person[ ]’ under 42 U.S.C. § 1983.” Stone v. Jefferson Cnty. Detention

   Facility, No. 20-cv-00835-LTB-GPG, 2020 WL 5405794, at *2 (D. Colo. July 9, 2020) (citing

   Stump, 777 F. Supp. at 814-16); see also Lindsey v. Thomson, 275 F. App’x 744, 777 (10th

   Cir. 2007) (noting that sheriff’s departments are not usually legally suable entities).

           Accordingly, because Defendant JCSD is not a proper defendant, the Court

   recommends that all claims asserted against it be dismissed with prejudice. See, e.g.,

   Sarnella v. Kuhns, No. 18-cv-00779-PAB-NYW, 2019 WL 1112388, at *2, 4 (D. Colo. Mar.

   8, 2019) (dismissing the Jefferson County Sheriff’s Department with prejudice as a non-

   suable entity).7

   C.      Defendant Shrader

           1.      Discrimination/Equal Protection

           The Equal Protection Clause of the Fourteenth Amendment declares that “[n]o state

   shall . . . deny to any person within its jurisdiction the equal protection of the laws.” In other

   words, government actors may not treat similarly situated persons differently without a

   lawful justification. See SECSYS, LLC v. Vigil, 666 F.3d 678, 684 (10th Cir. 2012).



           7
               The Court notes that Defendants Shrader and JCSD concede that Defendant Shrader,
   in his official capacity as Sheriff of the Jefferson County Sheriff's Office, is the proper party to sue
   for any claims relating to Defendant JCSD. Motion [#17] at 4.

                                                     -8-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 9 of 13




   Commonly this applies to class-based discrimination, i.e. treating a person differently

   because he is a member of a protected class, but here Plaintiff has not alleged that he is

   a member of a protected class, and therefore he appears to be alleging that he has been

   singled out as part of a “class of one.” See Engquist v. Oregon Dep’t of Agr., 553 U.S. 591,

   601 (2008). The Supreme Court has “recognized successful equal protection claims

   brought by a ‘class of one,’ where the plaintiff alleges that [ ]he has been intentionally

   treated differently from others similarly situated and that there is no rational basis for the

   difference in treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

          To plausibly allege an equal protection claim for a class of one, Plaintiff must show:

   (1) that he was “intentionally treated differently from others similarly situated” in all material

   respects; and (2) “that there is no rational basis for the difference in treatment[,]” i.e., the

   government action is abusive and not related to any legitimate objective. Olech, 528 U.S.

   at 564; Jicarilla Apache Nation v. Rio Arriba County, 440 F.3d 1202, 1210 (10th Cir. 2006);

   see also Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1216 (10th Cir. 2011). For

   the reasons stated below, the Court finds that Plaintiff has failed to provide sufficient

   allegations to state an equal protction class-of-one claim.

          Regarding the first element, “[t]he allegations necessary to establish this level of

   similarity will vary depending on the nature of the case, and ‘[t]he more variables involved

   in the government action at issue, the more specifics the plaintiff will need to allege to allow

   for meaningful comparison between the plaintiff’s (negative) experience and the (positive)

   experiences of others.’” Rucker v. Gilmore, No. 13-cv-03028-JAR, 2015 WL 506210, at *9

   (D. Kan. Feb. 6, 2015) (quoting Haik v. Salt Lake City Corp., 567 F. App’x 621, 632 (10th

   Cir. 2014)). “Because ‘it is exceedingly difficult to demonstrate that any difference in

                                                  -9-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 10 of 13




   treatment is not attributable to a quirk of the plaintiff or even to the fallibility of

   administrators whose inconsistency is as random as it is inevitable . . . courts have imposed

   exacting burdens on plaintiffs to demonstrate similarity in class-of-one cases.’” Shifrin v.

   Toll, 483 F. App’x 446, 449 (10th Cir. 2012) (quoting Jicarilla Apache Nation, 440 F.3d at

   1213).

            Here, Plaintiff alleges that Defendants treated him differently because “the Jefferson

   County Sheriff’s Department and the Jefferson County Combined Courts have chosen over

   half the population of the jail to either release early, lower bonds drastically, or give

   personal recognizance bonds.” Compl. [#1] at 4. He appears to argue that persons who

   have committed worse crimes than him have been released, while he has not been. See

   id. Nevertheless, Plaintiff pleads no facts that support how other pretrial detainees were

   similarly situated to him in any material respect. In other words, the mere fact that other

   pretrial detainees were released from the Jefferson County Detention Facility does not

   adequately allege that they were similarly situated to Plaintiff, and the mere fact that they

   were released early while Plaintiff was not does not show that they were treated more

   favorably than him in violation of the Equal Protection Clause. Therefore, Plaintiff fails to

   plausibly allege the first element of his equal protection claim.

            Accordingly, the Court recommends that the Motion [#17] be granted to the extent

   that Plaintiff asserts a Fourteenth Amendment discrimination/equal protection claim against

   Defendant Shrader, and that this claim be dismissed without prejudice for failure to state

   a claim under Fed. R. Civ. P. 12(b)(6). See Reynoldson v. Shillinger, 907 F.2d 124, 125

   (10th Cir. 1990) (explaining that if the party against whom the dismissal is directed,



                                                 -10-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 11 of 13




   particularly a pro se litigant, can correct defects in the pleading stage or state a claim for

   relief, it is preferred that the Court dismisses without prejudice).

           2.      Deliberate Indifference

           Defendant Shrader argues that the Prison Litigation Reform Act (“PLRA”), 42 U.S.C.

   § 1997e, bars Plaintiff’s request for money damages. Motion [#17] at 12-13. For the

   following reasons, the Court agrees.

           Section 1997e(e) “bars compensatory damages in the absence of physical injury

   . . . .” Lewis v. Clark, 577 F. App’x 786, 802 (10th Cir. 2014) (citing Searles v. Van Bebber,

   251 F.3d 869, 879 (10th Cir. 2001)). Here, Plaintiff has not alleged any physical injury in

   the Complaint [#1], such as, for example, that he personally ever contracted COVID-19.8

   In the absence of such an allegation, his claim for compensatory damages is barred. See,

   e.g., id. (stating that “the district court correctly observed that [the plaintiff] may not obtain

   compensatory damages” in the absence of an allegation of physical injury).

           Of course, “although § 1997e(e) bars compensatory damages in the absence of

   physical injury, it does not bar nominal or punitive damages in such cases.” Id. Here,

   Plaintiff has not explicitly requested nominal or punitive damages in his Complaint [#1]. In


           8
             Plaintiff later states in briefing on the Motion [#17] that he contracted COVID-19, see
   Response [#42] at 5, but in adjudicating a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6),
   the Court is limited to examining the allegations made within the four corners of the complaint,
   except in limited circumstances not present here. See Mobley, 40 F.3d at 340. Even if the Court
   could consider this statement, Plaintiff has provided no detail regarding the disease’s impact on
   him, and thus it is impossible for the Court to determine whether the de minimus injury requirement
   of the PLRA is met here. See, e.g., Mackey v. Watson, No. 17-cv-01341-CMA-STV, 2019 WL
   3955882, at *6 (D. Colo. Aug. 22, 2019) (discussing the de minimus injury requirement of the
   PLRA). Regardless, Plaintiff’s statement that he has since contracted COVID-19 may, however,
   provide adequate grounds for the filing of an amended complaint. See Reynoldson, 907 F.2d at
   125 (explaining that if the party against whom the dismissal is directed, particularly a pro se litigant,
   can correct defects in the pleading stage or state a claim for relief, it is preferred that the Court
   dismisses without prejudice).

                                                     -11-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 12 of 13




   his briefing on the Motion [#17], he does not state that he is seeking nominal or punitive

   damages and, indeed, his statements all appear to support a conclusion that his requested

   damages are compensatory in nature for his various alleged injuries. Response [#42] at

   2-5. Although the Court must construe liberally the filings of a pro se litigant, see Haines

   v. Kerner, 404 U.S. 519, 520-21 (1972), the Court is not required to “supply additional

   factual allegations to round out a plaintiff’s complaint or construct a legal theory on a

   plaintiff’s behalf,” see Whitney v. New Mexico, 113 F.3d 1170, 1175 (10th Cir. 1997). This

   is not a situation like the one faced by the Tenth Circuit Court of Appeals in Lewis v. Clark,

   577 F. App’x at 802, where the plaintiff had explicitly requested both nominal and punitive

   damages in his complaint, which required reversal of the trial court’s decision that the

   plaintiff’s damages were all barred by the PLRA.

          Accordingly, the Court recommends that the Motion [#17] be granted to the extent

   that Plaintiff asserts a Fourteenth Amendment deliberate indifference claim against

   Defendant Shrader, and that this claim be dismissed without prejudice for failure to state

   a claim under Fed. R. Civ. P. 12(b)(6). See Reynoldson, 907 F.2d at 125.

                                         IV. Conclusion

          For the reasons stated above,

          IT IS HEREBY RECOMMENDED that the Motion [#17] be GRANTED, that all claims

   against Defendants JCSD and Shrader be dismissed with prejudice in part and without

   prejudice in part, as outlined above.

          IT IS FURTHER ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall

   have fourteen (14) days after service of this Recommendation to serve and file any written



                                               -12-
Case 1:20-cv-01410-DDD-KLM Document 74 Filed 01/22/21 USDC Colorado Page 13 of 13




   objections in order to obtain reconsideration by the District Judge to whom this case is

   assigned. A party’s failure to serve and file specific, written objections waives de novo

   review of the Recommendation by the District Judge, Fed. R. Civ. P. 72(b); Thomas v. Arn,

   474 U.S. 140, 147-48 (1985), and also waives appellate review of both factual and legal

   questions. Makin v. Colo. Dep’t of Corr., 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

   Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).              A party’s objections to this

   Recommendation must be both timely and specific to preserve an issue for de novo review

   by the District Court or for appellate review. United States v. One Parcel of Real Prop., 73

   F.3d 1057, 1060 (10th Cir. 1996).



          Dated: January 22, 2021




                                              -13-
